DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/23/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "the user" in line 1, “the step of removing the first and second caps” in lines 2-3, and “the step of draining the cleaning solution” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Ehmann (US 1675170).
Claim 1. Benson discloses a means for cleaning a water pipe (smoking paraphernalia), comprising a stopper that contains one large stopper (first cap) and one smaller stopper (second cap) nested inside of the larger stopper. The stopper is a graduated shape so that it can fit into multiple sized openings. The smaller nested stopper is designed to fit into the carb hole in a water pipe. The larger stopper is designed to fit into the mouth piece of a water pipe ([0015]-[0016]; Figure 6). The stopper is made of rubber, cork, foam, or a sturdy waterproof material that is capable of forming a water tight seal over the openings of the water pipe ([0030]) (it is noted that while a stopper made of cork or foam would not necessarily hermetically seal the opening of the water pipe, a stopper made of rubber would inherently provide a hermetic/airtight seal with the opening of the water pipe). Generally disclosed is a method of cleaning a water pipe comprising: pouring a cleaning solution into the water pipe; plugging the mouthpiece with a first stopper; plugging the carb hole with a second stopper that is capable of nesting inside of the first stopper; shaking the water pipe; and, 
	The large stopper (first cap) and smaller stopper (second cap) disclosed by Benson do not have upper and lower flanges configured to engage outer surfaces of the mouthpiece and stem portion. 
	Ehmann disloses a milk bottle cap comprising a flat top portion 10 and an annular neck portion 11 which terminates in a bead 12 (lower flange) (Page 1, lines 40-61). A rounded upper flange connects the flat top portion 10 and annular neck portion 11 (Figures 1 and 2). The top portion 10 is slightly smaller in diameter than the top of the bottle 13 to which the cap is adapted to be applied, while the neck portion 11 of the cap is considerably smaller in diameter than the neck portion 14 of the bottle. As a result, when the cap is applied to the bottle, the neck portion 11 of the cap will be stretched tightly about the neck portion 14 of the bottle and effectively seal the same, while the top portion 10 of the cap will be less tightly stretched across the top of the bottle (Page 1, lines 40-61).
	Ehmann teaches that the bottle cap is inexpensive to manufacture, easy to apply, and effectively seals the contents of the bottle in a highly sanitary way (Page 1, lines 1-5). The bottle caps of Ehmann are made of rubber, so they can be easily stretched to fit different sized openings (Page 1, lines 33-39). It would have been obvious to one of ordinary skill in the art before the effective filing date that the large and small stopper of Benson may be replaced with two bottle caps as disclosed by Ehmann, which are easy to apply, effectively seal the contents of the water pipe, and can be stretched to fit different sized openings. 
Claims 2 and 3. Modified Benson discloses that the when the cap is applied to the bottle, the neck portion 11 of the cap will be stretched tightly about the neck portion 14 of the bottle and effectively seal the same (Ehmann Page 1, lines 40-61). Thus, when applied to the mouthpiece and carb hole (on stem portion), the bead 12 (lower flange) of each cap engages the outer surface of the mouthpiece and carb hole (on stem portion) to which it is applied.
Claim 6. Modified Benson discloses that when the cap is applied to the bottle, the neck portion 11 of the cap will be stretched tightly about the neck portion 14 of the bottle and effectively seal the same (Ehmann Page 1, lines 40-61).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Ehmann (US 1675170) and further in view of Howell (US 4201230).
Claim 4. Benson in view of Ehmann discloses the system of claim 3 but does not explicitly disclose that the second cap encapsulates a downstem while hermetically sealed with the stem portion.
Howell discloses a bong-type smoking pipe comprising a smoking bowl 22 having an auxiliary tube 24 removably fitted in its bottom center, e.g. via disassemblable fastening means 26. The lower end 28 of the auxiliary tube 24 may be open and/or there may be a number of small openings 30 provided through the tube 24 near its lower end. At the top, the tube 24 communicates with the interior of the smoking bowl 22 (Figure 1; Column 2, lines 13-28).


Claim 5. Modified Benson discloses the system of claim 1 but does not explicitly disclose a cleaning element comprised of an extension and a plurality of bristles to dislodge carbon residue during cleaning. 
Howell discloses a bong-type smoking pipe having a plug-type closure that can be removed so that the main tube is accessible for cleaning with a bottle brush (wherein a bottle brush has an extension and a plurality of bristles) (Abstract; Column 3, lines 46-50).
Howell teaches that bong-type smoking devices need to be periodically cleaned in order to prevent souring of the reservoir and interior walls of the pipe with ash, residue and whatever the liquid removes from the gas stream (Column 1, lines 16-23). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the water pipe system of modified Benson include a bottle brush cleaning element for cleaning the interior of the water pipe to prevent souring of the reservoir and interior walls of the pipe with ash, residue and whatever the liquid removes from the gas stream, as taught by Howell.


Claims 7-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Ehmann (US 1675170) and Angelo et al. (US 2008/0230572).
Claim 7. Benson discloses a means for cleaning a water pipe (smoking paraphernalia), comprising a stopper that contains one large stopper (first cap) and one smaller stopper (second cap) nested inside of the larger stopper. The stopper is a graduated shape so that it can fit into multiple sized openings. The smaller nested stopper is designed to fit into the carb hole in a water pipe. The larger stopper is designed to fit into the mouth piece of a water pipe ([0015]-[0016]; Figure 6). The stopper is made of rubber, cork, foam, or a sturdy waterproof material that is capable of forming a water tight seal over the openings of the water pipe ([0030]) (it is noted that while a stopper made of cork or foam would not necessarily hermetically seal the opening of the water pipe, a stopper made of rubber would inherently provide a hermetic/airtight seal with the opening of the water pipe). Generally disclosed is a method of cleaning a water pipe comprising: pouring a cleaning solution into the water pipe; plugging the mouthpiece with a first stopper; plugging the carb hole with a second stopper that is capable of nesting inside of the first stopper; shaking the water pipe; and, removing the first and second stoppers from the mouthpiece and the carb hole ([0026]; Figure 6).
	The large stopper (first cap) and smaller stopper (second cap) disclosed by Benson do not have upper and lower flanges configured to engage outer surfaces of the mouthpiece and stem portion. 

	Ehmann teaches that the bottle cap is inexpensive to manufacture, easy to apply, and effectively seals the contents of the bottle in a highly sanitary way (Page 1, lines 1-5). The bottle caps of Ehmann are made of rubber, so they can be easily stretched to fit different sized openings (Page 1, lines 33-39). It would have been obvious to one of ordinary skill in the art before the effective filing date that the large and small stopper of Benson may be replaced with two bottle caps as disclosed by Ehmann, which are easy to apply, effectively seal the contents of the water pipe, and can be stretched to fit different sized openings. 
Benson does not explicitly disclose that the cleaning solution is provided within a container having a closure, the container including a removable spout to facilitate the flow of liquid from the container to a chamber of the smoking paraphernalia.
Containers with a removable spout are notoriously well known in the art, as evidenced by Angelo et al. which discloses a package for dispensing a pourable product 
Claims 8 and 9. Modified Benson discloses a bottle cap comprising a flat top portion 10 and an annular neck portion 11 (central portion) which terminates in a bead 12 (lower flange) (Ehmann Page 1, lines 40-61). The part of neck portion nearest the top portion 10 is a first central portion, and the part of neck 11 nearest the bead 12 (lower flange) is a second central portion (Ehmann Figures 1 and 2). Each cap (one for the mouthpiece and one for the carb hole) would have the same configuration.
Claims 10 and 11. Modified Benson discloses that the cap comprises a top portion 10 which is slightly smaller in diameter than the top of the bottle 13 to which the cap is adapted to be applied, while the neck portion 11 of the cap is considerably smaller in diameter than the neck portion 14 of the bottle. As a result, when the cap is applied to the bottle, the neck portion 11 of the cap will be stretched tightly about the neck portion 14 of the bottle and effectively seal the same, while the top portion 10 of the cap will be less tightly stretched across the top of the bottle (Ehmann Page 1, lines 40-61). It would have been obvious to one of ordinary skill in the art before the effective filing date that the caps would each be smaller than the opening they are intended to cover (the mouthpiece and the carb hole) in an unstretched configuration.
Claim 12. Modified Benson discloses that the larger stopper is designed to fit into the mouth piece of a water pipe, while the smaller stopper is designed to fit into the carb hole in a water pipe (Benson [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the proposed modification would similarly require a larger cap for the pipe mouthpiece and a smaller cap for covering the carb hole.
Claim 13. Modified Benson discloses that sets of stoppers in varying sizes for plugging the carb hole of a water pipe are known in the art (Benson [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date that caps in varying sizes would be provided instead of stoppers, as taught by Ehmann above.
Claim 18. Modified Benson discloses that when the cap is applied to the bottle, the neck portion 11 of the cap will be stretched tightly about the neck portion 14 of the bottle and effectively seal the same (Ehmann Page 1, lines 40-61).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Ehmann (US 1675170), Angelo et al. (US 2008/0230572), and further in view of Howell (US 4201230).
Claim 14. Benson in view of Ehmann and Angelo discloses the system of claim 11 but does not explicitly disclose that the second cap encapsulates a downstem while hermetically sealed with the stem portion.

Though Benson does not explicitly disclose the structural details of the interior of the water pipe, one of ordinary skill in the art would recognize that the carb hole opening 110 shown in Figure 6 would typically comprise a bowl and attached downstem which has a lower end which communicates with water in the interior of the pipe, in order to burn smoking material such that the smoke is in communication with the water held in the smoking pipe. This configuration is evidenced by the smoking pipe of Howell. 



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Ehmann (US 1675170), Angelo et al. (US 2008/0230572) and wikiHow “4 Easy Ways to Clean Your Hookah”, https://www.wikihow.com/Clean-Your-Hookah (screen captures dated 8/22/17 obtained from https://archive.org/web/).
Claims 15 and 16. Benson in view of Ehmann and Angelo discloses the system of claim 7 but does not explicitly disclose a cleaning element comprised of an extension and a plurality of bristles or a step of manually cleaning via the cleaning element. 

wikiHow teaches that hookahs should cleaned to ensure that they produce the best flavor possible (Page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to clean the system of modified Benson by the method taught by wikiHow in order to maintain the best flavor production from the hookah. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Ehmann (US 1675170), Angelo et al. (US 2008/0230572), and further in view of Motson (US 2003/0148905).
Claim 17. Benson in view of Ehmann and Angelo discloses the system of claim 7 but does not explicitly disclose that the cleaning solution is an oil in water emulsion.
Motson discloses a method of cleaning a substrate which includes contacting the substrate to be cleaned in which an aqueous cleaning composition, particularly in the form of an oil in water emulsion ([0012]).
	Motson teaches that the disclosed composition is able to clean hard surfaces such as glass, ceramics, and plastics in the domestic environment by aiding in the physical or chemical dissolution or dispersion of soil on the surface being cleaned while reducing the amount of mechanical action such as scrubbing that is required ([0002]-[0003]).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Ehmann (US 1675170), Angelo et al. (US 2008/0230572), and further in view of Mitchell et al. (US 6260729).
Claims 21 and 22. Benson in view of Ehmann and Angelo discloses the system of claims 8 and 9, but does not explicitly disclose that the annular neck portion 11 (central portion) is collapsible. 
Mitchell et al. discloses an article for food sealing and storage. The sealing cover is highly elastic and can conform to different size container and to objects bulging out of containers (cover is extendable and collapsible) (Abstract; Figures 1-5). In a stretched out state, the corrugations 18 of the cover 10 flatten out to allow the overall diameter of the cover 10 to expand (Column 2, lines 50-58).
Mitchell et al. teaches that the elastic nature and design of the sealing cover allows it to provide a tight seal and to conform to different sizes and shapes of containers (Column 2, lines 17-29). It would have been obvious to one of ordinary skill in the art before the effective filing date to include corrugations on the caps of modified Benson so that they are collapsible and extendable to fit different sizes and shapes of containers as taught by Mitchell et al. 

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. Applicant’s arguments concern claim amendments that are addressed in the rejections above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747